 Case 1:19-cv-00621-PLM-RSK ECF No. 16 filed 08/22/19 PageID.73 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN


 IN THE MATTER OF REASSIGNMENT
 OF REFERRALS IN CASE NO. 1:19-cv-621
 ________________________________/

 CLARENCE OTWORTH,

          Plaintiff,
                                                           Administrative Order
 v.                                                        No. 19-CA-070

 TONY MOULATSIOTIS, et al.,

          Defendants.
 ________________________________/

         Magistrate Judge Ray Kent has determined the above case is cognate to another case in this
district, Case No. 1:19-cv-55, Otworth v. Fifth Third Bank, et al. Both cases are assigned to the
Honorable Paul L. Maloney, however, the magistrate judge assignment differs between the two
cases.
         With the consent of both Magistrate Judge Phillip Green and Magistrate Judge Kent,
referrals in this case will be reassigned to Magistrate Judge Kent.
         A copy of this Administrative Order shall be filed in each case referenced herein.
         IT IS SO ORDERED.




Dated:     August 22, 2019
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
